&

Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 1 of 82 PagelD: 2895

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE: VALSARTAN PRODUCTS :
LIABILITY LITIGATION : HON. ROBERT B. KUGLER

Civil No, 19-2875 (RBK/JS)

 

CASE MANAGEMENT ORDER no4 Gapprovine
PLAINTIEE’S FACT SHEETS AND ESTABLISHING SHOW CAUSE PROCESS

1. Plaintiff’s Fact Sheets

The Court hereby approves the Plaintiff's Fact Sheets for the respective classes of Plaintiffs
as follows: (1) for personal injury plaintiffs, in the form attached hereto as Exhibit A; (2) for
medical monitoring class representative plaintiffs, in the form attached hereto as Exhibit B; and
(3) for economic loss plaintiffs, in the form attached hereto as Exhibit C. Plaintiffs who have
already filed a Short Form Complaint shall have ninety (90) days from the entry of this order to
complete the appropriate Plaintiff's Fact Sheet. All other Plaintiffs shall complete the appropriate
Plaintiff's Fact Sheet sixty (60) days after filing their Short Form Complaint.

2. Establishment of Show Cause Process

Within three (3) weeks of receipt of a completed Plaintiff’s Fact Sheet, Defendants shall
notify that Plaintiff of any core deficiencies. Defendants shali serve the following with a copy of
the deficiency letter via email: (1) Adam M. Slater, Esq. (aslater@mazieslater.com); (2) David
Stanoch, Esq. (dstanoch@golombhonik,.com); and (3) counsel of record for the individual Plaintiff
completing said fact sheet. Plaintiff shall respond by letter within two (2) weeks of the date of

service of Defendants’ letter.

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 2 of 82 PagelD: 2896

If the dispute is not resolved, Defendants shall put the dispute on the agenda for the next
in-person conference. If a case appears on the agenda for two in-person conferences, the
Defendants may request that an Order to Show Cause be entered as to the delinquent party. That
Order to Show Cause shall be returnable at the next in-person conference and require the
delinquent party to show cause why his complaint should not be dismissed with prejudice.

ORDERED this 3%, of October, 2019.

-

JOEL SCHNEIDER
ED STATES BISFRIC+ JUDGE

MAGAST RAT GS

iP

 

cr

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 3 of 82 PagelD: 2897

EXHIBIT A

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 4 of 82 PagelD: 2898

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MDL Ne. 2875

IN RE; VALSARTAN

PRODUCTS LIABILITY LITIGATION Honorable Robert B. Kugice,

District Judge
This Dacument Relates to: Honorable Jocl Schneider,
Magistrate Judge

 

 

 

a 4

rye q ei i fe i

This Fact Sheet must be completed by cach plaintiff whe has filed a lawsuit related to the use
of Valsartan producis by a plaintiff, claiming personal injuries due to use of Valsartar. Please answer
every question to the best of your knowledge. In completing this Fact Sheet, you are under oath and
must provide information that is true and correct to the best of your knowledge. If you cannot recall
all of the details requested, please provide as much information as you can. You must supplement
your responses if you learn that they are incomplete or incorrect in any material respect. For each
question, where the space provided does not allow for a complete answer, please attach additional
sheets so that all answers are complete. When attaching additional sheets, clearly label to what
question your answer periains to. Please do not leave any blank spaces; if a question does not apply,
respond “N/A”.

In filling out this form, please use the following definitions: (1) the terms “Plaintiff,” “you,”
and “your,” refer to the individual referenced in the caption of this Plaintiffs Fact Sheet, (2)
“health cave provider" means any hospital, clinic, medical center, physician's office, infirmary,
medical or diagnostic laboratory, provider of telemedical services, whether real-time telemedicine,
remote patient monitoring, or store-and-forward service, or other facility that provides medical,
dietary, psychiatric, or psychological care or advice, and any pharmacy, weight loss center, x-ray
department, laboratory, physical therapist or physical therapy department, rehabilitation specialist,
physician, psychiatrist, osteopath, homeopath, chiropractor, psychologist, nutritionist, dietician, or
other persons or entities involved in the evaluation, diagnosis, care, and/or treatment of the plaintiff
or plaintifPs decedent; 3} "document" means any writing or record of every type that is in your
possession, including but not limited to written documents, documents in electronic format, cassettes,
videotapes, photographs, charts, computer discs or tapes, and x-rays, drawings, graphs, phone-
records, non-identical copies, and other data compilations from which information can be obtained
and translated, ifnecessary, by the respondent through electronic devices into reasonably usable form;
(4) "Valsartan product" means any Valsartan containing product, including but not limited to
Valsartan, Amlodipine/Valsartan, Yalsarian/Aydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCZT); (5) “Complaint” means the operative complaini
filed in your case, whether an original or amended or subsequent complaint.

 

 

 

 

byltst A

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 5 of 82 PagelD: 2899

Information provided by plaintiff will only be used for purposes related to this litigation. This Fact
Sheet is completed pursuant to the Federal Rules of Civil Procedure governing discovery (or, for state court
cases, the governing rules of the state in which the case is pending) and Case Management Order No. 7 (“CMO-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Py,
E, iF a i
A. Please provide the following information for the civil action which you filed:
Caption: -
Court and Docket No. (and
MDL Docket No, if: )
different): we.
Plaintiff's Attorney, Law. °
Firm, Address, Phone * :
Number, and Email -
Address: os
Date Lawsuit Filed:
Jurisdiction where suit. -
would have been filed (if;
direct filed into MDL):
B. Please provide the following information for the Plaintiff/decedent on whose behalf this action was filed, and
for any spouse of the plaintiff:
First Name: nl Last Name:
Addgess: We City,
State: ee : Zip Code: an
Date of Birth: Gender:
Social Security Number: All other names by which
Gncluding past SSNs, if Plaintiff has been known
applicable): «/- - vs (including, but not limited
eee wt to maiden, prior married,
nicknames, and aliases):

 

 

 

 

 

Primary Language if other than English:

 

c, Please provide the following information regarding usage of Valsartan products.

LHAVE IN MY POSSESSION RECORDS DEMONSTRATING USE OF VALSARTAN,
AMLODIPINE/VALSARTAN, VALSARTAN/HYDROCHLOROTHIAZIDE (HCFEZ), AND/OR
AMLODIPINE/¥ ALSARTAN/HY DROCHLOROTHIAZIDE (HCTZ): Yes 0 No O

 

IF YES, YOU MOST ATTACH COPLES OF PRESCRIPTION AND/OR PHARMACY RECORDS
DEMONSTRATING PRODUCT USE, ALSO ATTACH ANY COPIES OR PHOTOGRAPHS OF
PRESCRIPTION BOTTLES OR LABELING IN YOUR POSSESSION.

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 6 of 82 PagelD: 2900

Se Ds, 7 i . *

 

Select Product: :/:*: “"" "4 Choose an item. Choose an item. Choose an ilem, Choose an item,

 

Dosage:

 

NDC Code (if known):

 

Lot Number Gf known):

 

Batch Number (if known): °

 

‘API Manufacturer (if known):

 

 

Labeler/Distributor Gif known): -
Repackager (if known): ws

 

Start Date: -:

 

End Datei a

 

Reason for Prescription: ,

 

Name and Address of 000-05.
Preseribing Physician:

 

Name and Address of
Pharmacy (ies): :

 

 

Check if you have records
demonstrating Product ID |

 

 

 

 

 

 

IF YOU DID NOT CHECK THE BOX INDICATING YOU HAVE RECORDS
DEMONSTRATING PRODUCT ID FOR ANY OF THE DRUGS LISTED ABOVE, YOU
MUST CERTIFY AS FOLLOWS (check all that apply):

I certify that I have made reasonable, good faith efforts to identify the manufacturer of the
Valsartan product(s) used in my treatment: 0

If certifying the above, please describe your reasonable, good faith affaris:

 

 

 

I certify that I have requested records from:
Pharmacy, 0
Prescribing physician, 0 and/or

Health insurance provider; 0

 

and the manufacturer either remains unknown at this time 0
or Fam awaiting the records. (0 |
Dd, Please provide the following information regarding your alleged injury. |
|

YOU MUST ATTACH MEDICAL RECORDS IN YOUR POSSESSION DEMONSTRATING ALLEGED
INJURY

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 7 of 82 PagelD: 2901

 

Date of Original
Diagnosis of Cancer
Select Cancer Type: (Choose an item, (Choose an ilem. Choose an item.

 

 

Specify Other Cancer Gf
Applicabley: -
Highest Stage -
Diagnosed:

Metastasis of Cancer to {Choose an item. Choose an item, Choose an item.
other Organs? (Yes/No)
Remission Date Gf):
applicable): ve
Description of Treatment

 

 

 

 

 

 

 

 

 

 

E, Hf you are completing this questionaaire in a representative capacity (e.g., on behalf of the estate of a deceased
person), please complete the following:

 

Name: .

 

Address: -

 

 

Capacity in which you are tepresenting the individual: : :

 

Tf you were appointed as a representative by a court - ce
stale the State, Court and Case Number and attach supporting a
documentation:

Relationship to the Represented, Person:

 

 

 

 

State the date and place of denth of the decedent (if applicable)

 

 

 

Tf you are completing this questionnaire in a representative capacity, please respond {o the remaining questions with
respect to the person whose medical treatment involved the use of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), Those
questions using the term “You” refer to the person whose treatment involyed ihe use of Valsarian,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCT 2), and/or Amlodipine/Valsartan/Hydrochlorothiazide
(HCTZ). If the individual is deceased, please respond as of the time Immediately prior to his or her death unless a
different ime period is specified,

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 8 of 82 PagelD: 2902

 

I. PERSONAL INFORMATION
A. Background Information

1. Medicare Health Insurance Claim Number (if applicable):
2 Current address and date when you began living at this address:

Name:

 

 

Maiden or other names you have used or by which you have been known:

 

 

 

 

Current address and date when you began living at this address:

 

 

 

 

3 Identify each address al which you have resided during the last ten (10) years
and the approximate dates during which you lived at each address (most recent
first):

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249° Filed 10/03/19 Page 9 of 82 PagelD: 2903

B.

 

 

 

 

 

 

 

 

 

 

 

 

gd Deo you have a driver's license? Yes UI

if yes, slate of issuance:

Family Information

1. Have you ever been married? Yes G

; DL Number:

No G

if yes, for each spouse, slate the spouse's name, the date of marriage, the date the
matriage ended, the nature of termination fe.g., death, divorce, ete.), and that
spouse's present address:

 

 

 

 

 

 

 

 

 

 

 

 

c.

: ue [Date Marringel 3, : ,
: Spouse's Name D ate of |: Snded |: Nature of _ Spouse's Present »
eer : Marriage | ° To: Termination Address
2, Has your spouse filed a loss of consortium or other claim in this lawsuit?
Yes O No G
3. If you have children, please identify each child's name, address and date of birth:

“+ Child's
Name

Educational History

Co: address

Date of Birth:

 

 

Formatted: Numbered + Level: 2 + Numbering Style:
1, 2, 3, ... + Start at: 2 + Alignment: Left + Aligned at:
1.18" + indent at: 1.69"

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 10 of 82 PagelD: 2904

beginning with high school. Identify each high school and including, but not limited
fo trade or, vocational schools, colleges, universities or other post- secondary
educational institutions you attended, the institutian’s address, the dates of
attendance, and the diplomas or degrees awarded:

k+-—~—Provide the following information regarding Plaintiffs educational background,

Name ef School “Address | Dates of Aftendance |Diploma/Degree Awarded |

   

D. Employment History

Whether or not you are making a lost wage claim, please respond to all questions in this
section except as noted:
{. Are you currently employed? Yes 0 No G

if yes, identify your current employer with name, address and telephone number and
your title/pesition there:

 

2. Please identify each of your employers over the past ten (10) years, including the
dates of such employment and positions held (most recent first). If you were self-employed
during the relevant time, please also include the relevant information (you only need to supply
rate of pay or salary if you are making a lost wage claim in this lawsuit):

Employer and Type of | Address Tide or Position . , Pay Rate ‘Salary

  

3, Have you been out of work for more than thirty (30) consecutive days for reasons
related to your health in the past ten (10) years? Yes O No £]

if yes, please state the dates, employer, and the health condition causing your absence
from work:

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 11 of 82 PagelD: 2905

 

 

 

 

 

 

 

 

 

 

 

4, To your knowledge have you had regular exposure to {select all that apply);
Exposure to: 0+ /  -‘TypefFrequency ~~ °°} Dates of Exposure
Cadmium (ic., battery production, Occupational 41 Other (1)
cadmium mining)
(Coat industry Occupational G = Other O
[Diet includes ved and/or processed Approximately ___ meals per week
meats
Diet includes smoked foods, salted Approximately __—s meals per week
meat and fish, and/or pickled
vegetables
Metal industry (i.¢., steel facilities, Occupational = Other £}
smelting)
Organic solvents (i.c., Occupational O = Other O

trichloroethylene, perchloroethyiene,
methylene chleride)
Pesticides (includes herbicides) Gceupational = Other 0

 

 

Radiation (i.e, therapeutic radiation, Qccupational OQ = Other 0)
thorotrast radiography, nuclear
industry work}

Rubber industry Cecupational 2 = Other 0

 

 

 

Vinyl chloride Occupational 0 = Other

 

 

 

 

 

 

E. Military Servi
Have you ever served in any branch of the military? Yes O No

lL. if yes, branch and dates of service:

 

ifyes, highest rank:

 

If yes, miilary occupational specialty (“MOS”):

 

#f yes, were you discharged for any reason relating to your health (whether physical,
psychiatric, or other health condition}? Yes 0 No O

ifyes, state the health condition:

 

 

 

2. Have you ever been rejected from military service for any reason relating to your
health (whether physical, psychiatric, or other health condition)?
8

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 12 of 82 PagelD: 2906

Yes 0 NoO
ifyes, state the health condition:

 

 

 

 

R, Worker's Compensation and Disability Claims: Have you ever filed for worker's

compensation related io a claim of occupational exposure fe a carcinogenic substance, or for
social security and/or state or federal disability benefits for any reason?

Yes O No G
if yes, please then as (o each application, separately state the following:

 

Year claim was filed: ------------------------

 

Where claim was filed:
Claim/docket number, if applicable:

 

To what governinent agency or company did you submit your application:

 

Nature of claimed injury:

Period of disability:

 

Amount awarded:
Was claim denied? Yes O Nod

 

[Attach additional sheets as necessary to describe more than one claim]

Ga. Life Insurance: Within the last ten (10) years, have you ever been denied life insurance
based on health reasons? Yes 0 Ne O
if yes, please state when, the name of the life insurance company, and the company's stated
reason for denial (if any}:

 

 

H. Other Lawsuits; Has Plaintiff ever been a party to a personal injury lawsuit, other than in the present
suit? YesO Noo

if yes, state: (1) nature of the case (2) the sfate and county in which claim was filed, (3} the
caption, case name and/or names of adverse parties, (4) the civil action or docket number
assigned to each such elaim, action or suit, (5} attorney who represented you, (6) a
description of the nature of your claim, (6) the current status of the claim, and (7) amount
of damages or compensation received (unless subject to protective order or confidentiality
agreement),

 

 

 

 

 

I, Convictions: Have you ever been convicted of, or pled guilty (or no contest) to, a felony
and/or a crime involving fraud or dishonesty?

Yes 0 Not)

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 13 of 82 PagelD: 2907

if yes, please provide the following information for each such conviction/auilty plea: {B the
crime or offense, (2) the state and county in which you were convicted or pled guilty or no
contest, (3) the date on which you were convicted or pled guilty or no contest, and (4) the
sentence or other outcome.

 

 

 

 

 

 

 

 

 

 

Crime or State and Date of Sentence
Offense County conviction, or other
Where guilty or no outcome
Proceedings contest plea
‘Took Place
J. -— Computer Use, Have you had access to a computer at any lime during the past five S}years? + - -

 

Yes (J

NoG

if yes, then answer the following:

L,

Did you visit within the past five years any website containing information regarding
Vatsartan, Amlodipine/Valsartan, Vaisartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorcthiazide (HCTZ) contamination with NDMA or
other carcinogenic substances?

‘Yes (] No Bo Not Recall G
Hf yes, identify the websites and the dates viewed:

 

 

 

 

 

Did you communicate in the past ten (10) years via email, visit any chal rooms,
or publicly post a comment, message or blog entry on a public internet site regarding
your health, ‘Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(RCT), and/or Amlodipine/Valsartan/Hydeochlorothiazide (HCTZ)? €You should
include all postings on public social! network sites including Twitter, Pacebook,
MySpace, Linkedin, or "blogs" where the general public may post such comments).

Yes O Nod Do Not Recall 1
ifyes, please tell us where and when you made such public posts and the substance
of what was posted,

 

 

 

#3K,__Bankruptey: Have you or your spouse ever filed for bankruptcy?

Yes O

No ti
10

 

 

 

 

A, 8,C,... + Start at: 1 + Alignment: Left + Aligned at:

Formatted: Numbered + Level: 1 + Numbering Style:
0.69" + Indent at: 4.19"

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 14 of 82 PagelD: 2908

if yes, please state when and in what court you filed your bankruptcy petition, including the
docket number of the pelition and ihe date of the orders of discharge, if any:

 

Date Court in Docket Discharge

Bankruptey Which Number Date (if

Filed Bankruptcy applicable)
was Filed

 

 

 

 

 

 

 

 

TI. CLATMLINFORMATION
A. Hypertension
l. Relevant History

a, When were you first diagnosed with hypertension?

 

 

 

 

 

 

 

 

 

b. If you discontinued the Valsartan products, how have you managed or treated
your hypertension?

 

 

 

 

 

B, Malsartan

i Are you currently taking Yalsartan, Amlodipine/Vaisartan,

Valsartan/Hydrochlorothiazide CHCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ}? Yes 0 No OD

2, Have you ever received any samples of Valsartan, Armlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or

il

 

|

Formatted: Numbered + Level: 1 + Numbering Style:
1, 2,3, .. + Start at 1+ Alignment: Left + Aligned at:
1,2" + indent at: 1.45"

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 15 of 82 PagelD: 2909

 

Yes O No De Not Recall 0

ifyes, please state the following: (1) who gave you the sample{s}; (2) when the sample(s)
were provided; and (3} how many sample(s) you received:

|
|
|
|
|
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

 

 

 

 

 

 

 

 

 

Physician/Clinic/individual When Samples Were How Many Samples
whe provided samples Provided You Received
3. Were you ever piven any written instructions, including any prescriptions,
packaging, package inserts, literature, medication guides, or dosing
instructions, regarding Valsartan, Amiodipine/ Valsartan,
Valsartan/Hydrochiorothtazide {HCTZ), and/or
Amilodipine/Valsartan/Hydrochlorothiazide (HCTZ)?
Yes O Neo Do Not Recall 0

if yes, please describe the documents if you no longer have them, If you
have the documents, please produce them or make them available for
inspection.

 

 

 

 

 

 

 

4, Were you given any oral instructions regarding your use of Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochiorothiazide (HCTZ), and/or
Amltodipine/Valsartan/Hydrechtorothiazide (HCT2Z)?

Yes O No Do Not Recail (]

ifyes, please identify each person who gave you oral instructions about Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (ICTZ) and describe what he or she
told you:

 

 

3. Do you have in your possession, or does your attorney have, the container or
packaging from the Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorathiazide (HCTZ) you allege to have
used? Yes 0 No QO
ffyes, who currently has custody of the Valsartan, Amodipine/Valsartan,
Valsartan/Hydrochlerothiazide (HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide

12

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 16 of 82 PagelD: 2910

(HCTZ) container or packaging?

 

 

 

6, Have you ever seen any advertisements (e.g., in magazines or television
commercials) for Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), ander Amlodipine/V alsartan/Hydrechlorothiazide (HCTZ)?

Yes (J NoO Do Not Reeail 0

if yes, identify the advertisement or commercial, state the nature and content of each
advertisement or commercial, and approximately when you saw the advertisement or
commercial:

 

 

 

7. Other than through your attorneys, have you had any communication, oral or
written, with any of the Defendants or their representatives regarding the Valsartan
recall?

Yes O No O Do Not Recall: 1!
if yes, please identify:

 

Date of Communication: Method of Communication:

Name of Defendant/representalive:

 

Substance of communication between you and any representative(s) of the Defendants:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cc, For each non-cancer physical injury claimed, please provide the following information:
1. Describe the nature of your physical injury, illness, or disability:
2_.When did this/these physical injury(ies) first occur? “~~ 7 Formatted: Numbered + Level: 1 + Numbering Style:
1,2, 3,.. + Start at: 1+ Alignment: Left + Aligned at:
1,2" + Indent at: 1.45"
a,_Have you ever been hospitalized as a result of any of this/these physical injury{ies)?_ «~~ Formatted: Numbered + Level: 1 + Numbering Style:
If yes, please provide the following information: a,b, ¢.. + Start ati 1+ Alignment: Left + Aligned at:

7.5" + Indent af 7.75"

 

13

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 17 of 82 PagelD: 2911

i, Approximate date(s) ofhospital admission:
ii, Approximate date(s) ofdischarge:

iii, Hospital name(s) and address(es):

2. Procedures and/or Treatments,

a Identify the primary treating physician(s) for the physical injuries you
claim in this case:

 

 

 

 

Medications Prescribed:

Did you receive any treatment other than medication? Yes C1] No 0

b, Please list all major hospitalizations, surgeries, and/or procedures you
have undergone in the last 10 years?

Treatment/Procedure — | Reason for Treatment/Procedure Date of
a : Treatment/Procedure

 

c For each treatment and/or procedure for which you answered Yes in the
previous chart, please provide the information requested below:

‘Name of healtheare -- | 2°) Address and Phone Number « - |

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 18 of 82 PagelD: 2912

3. Were you treated by any healthcare provider or at any hospital for this/these
‘injury(ies} who is not identified in the Core Case Information section above?

Yes 0 Noo

if yes, please provide the following information:

 

 

 

 

 

 

 

 

 

 

 

-: Name of health care . °: “Address and Phone Number | * Approx, date(s)
.previder ovis Diets, ne ak :
and Hospital oe , treatment
4. At the time you were diagnosed with the injury(ies) you attribute te your use of

Valsartan, Amlodipine/Valsartan, Walsartan/Hydrochlorothiazide (HCTZ),
and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), were you
undergoing treatment that lasted for a minimum of 6 months for any other
medical conditions? If so, describe each other medical condition, and the
trealment.

 

 

 

 

5, At the time you were diagnosed with the injury(ies) you attribute to your use of
Valsartan, Amicdipine/Vaisartan, Valsartan/Hydrochlorothiazide (HCTZ),
and/or Amlodipine/Valsartan/Hydrochlorothiazide CHCTZ) what other
prescription and over the counter medications were you taking, that you took for
a minimum of 6 months?

 

 

 

D. Does any injury, illness, or disability you attribute to the Valsartan Products persist
today? Yes0 Nod

if yes, identify the current symptoms, the medication or treatment you continue to
receive, (he healih care provider{s} providing treatment, and that health care
provider's address:

 

Current symptoms:

15

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 19 of 82 PagelD: 2913

 

Medications currently taking:

 

 

Other treatments currently receiving:

 

 

Treating provider:

 

Address:

 

EL Emotional Injury: Are you claiming a diagnosed mental and/or emotional injury as a result
of the use of Valsartan, Amiodipine/Valsartan, Valsartan/Hydrachlorothiazide (HCTZ),
and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)}?

Yes (I No [)
1, ifyes, what diagnosed mental and/er emotional injury do you claim resulted from the

use of Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ),
and/or Anvodipine/¥alsartan/Hydrochiorethiazide (HCTZ)?

 

 

 

 

 

2, if yes, for each healtheare provider (including but not limited to primary care
physicians, psychiatrisis, psychologists, and/or counselors) from whom you have
sought treatment for diagnosed psychological, psychiatric, or emotional injuries as a
result of Valsarian, Aralodipine/Valsarian, Valsartan/Hydrochlorothiazide (HCTZ),
and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), state the following:

 

: Medications

- Name ve . ‘Address Cendition Treated Date Treated '
Prescribed

 

 

 

 

 

 

 

 

 

 

 

F, Lost Wages: Do you claim that you lost wages or suffered impairment of carning capacity as
a result of any condition you allege was caused by Valsarian, Amlodipine/Valsartan,
Valsartan/Hydrochiorcthiazide (HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide

(HCTZ)2
Yes O NoD
1. if yes, state the period or periods involved, and the lotal amount ef time you have Fost

from work as a result of any condition you claim was caused by Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Vatsartan/Hydrochiorothiazide (HCTZ).

16

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 20 of 82 PagelD: 2914

 

 

 

 

2. If yes, Slate your annual gross income you derived from your employment for each
of the five (5) years prior to the injury or condition you claim was caused by
Valsartan, Amlodipine/Vaisartan, Vatsartan/Hydrochiorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrechlorothiazide (HCTZ).

Year 2 Annual gross income

  

3. Hf yes, State the annual gross income for every year following the injury or
condition you claim was caused by Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorathiazide (HCTZ}, and/or
Amlodipine/Valsarian/Hydrochlorothiazide (HCTZ).

Year — ‘Annual gross income

  

4. Hf yes, State the total amount cf income you claim you lost as a result of any
condition you claim was caused by Valsartan, Amlodipine/Valsartan,
Vailsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsarian/Hydrechlorothiazide (HCTZ):

$

 

G, Medical Expenses: Please list all of your medical expenses, including amounts billed or
"7

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 21 of 82 PagelD: 2915

paid by insurers and other third-party payors, which are related to any condition which
you claim was caused by Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide ({HCT?Z), and/or
Amlodipine/Valsarian/Hydrochlorothiazide (HCTZ) for which you seek recovery in the
action which you have filed.

Provider he : Date : : Expense

 

Have you had any discussions with any doctor or other healthcare provider about:

(1) whether Vaisartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ),
and/or Amlodipine/Vatsartan/Hydrochlorothiazide (HCTZ) caused or contributed to your
injury; Yes (1 No 0 Do Not Recall 0

and/or (2) other causes of your injury? YesO Noo Do Not Recall G

if yes, please tdentify:

Name of health care provider:

Address:

 

 

Date of discussion:

 

What were you told? (Describe discussion regarding Vaisartan,
Amlodipiae/ Valsartan, Valsarlan/Hydrochtorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) and/or other causes of
your infury):

 

 

 

 

[Hf discussed wiih more than one doctor, please answer for each doctor,
using additional pages as necessary, |

H. Is Plaintiff claiming any other unique or specialized economic damages (e.g., tuition for
specialized education, alterations to home to accommodate disability) as a result of any
condition you allege was caused by Valsartan, Amlodipine/Valsartan,
Valsarian/Hydrochlerothiazide (HCZT), and/or Amlodipine/Valsartan/Hydrochlorothiazide
(HCZT)? Ef yes, please describe each:

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 22 of 82 PagelD: 2916

IV. Q D v F Bi

A. Healthcare Providers (Excluding Mental Health Care Providers, unless you are claiming
damages related to a diagnosed mental health condition): Identify each physician, doctor,
or other health care provider, including providers of telemedical services, whether real-time
telemedicine, remote patient monitoring, or store-and-forward service, who has provided
treatment to you for hypertension or cancer, or primary care, or who you use as a primary
care provider (for non-primary care specialists used as a primary care provider, so indicate in
the table below) in the past ten (10) years and the reason for consulting the health care
provider, to the extent not set forth above regarding treatment of hypertension or mental
health care (attach additional sheets as necessary).

Name and Address and Phone . | Approximate Dates for: ] Check if a
Medical} -. 22°. Number *-- . oe : ‘ :
Specialization re

Current
Healthcare
Provider

 

 

B. Hospitals, Clinics, and Other Facilities: To the extent not listed in Part TV.A above,
identify each hospital, clinic, surgery center, physical therapy or rehabilitation center, or
other healthcare facility where you have received inpatient or outpatient treaument
(including emergency room treatment) that you attribute to the injuries claimed herein

19

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 23 of 82 PagelD: 2917

{attach additional sheets as necessary):

Name “°: ., jAddress and Phone Numbers| Approximate Dates Reason for
T

 

Cc. Pharmacies: Identify each pharmacy, drugstore, and/or other supplier (including mail order}
where you have had prescriptions filled or from: which you have received any prescription
medication in the past ten (10) years (attach additional sheets as necessary):

Name of Pharmacy Address and Phone Number of Approximate Dates

 

 

 

 

SD. Insurance Carciers; Identify each heaith insurance carrier which provided you with medical “~~ 7 Formatted: Right, Numbered + Level: 1 + Numbering
coverage and/or pharmacy benefits for the last ten (£0) years, and the policy number (attach Style: A, B,C, ... + Start at: 4 + Alignment: Left +
additional sheets as necessary). Aligned at: 0,7" + Indent att 1.2”
2 Carrier 00: Policy Number.’ Approximate Dates of
: Coverage

 

 

 

 

 

20

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 24 of 82 PagelD: 2918

 

 

BE... Other Witnesses; Other than those previously identified, please identify all persons who you *——~) Formatted: Right, Numbered + Level: 1+ Numbering
believe possess information concerning your injury and/or your current medical condition. Style: A,B, C,... + Startat: 4 + Alignment: Left +
For each person, please stale their name, address, phone number, relationship to you, and Aligned at: 0.7" + Indent at: 1.2"

 

the information you believe they possess (attach additional sheets as necessary).

Address and Phone -
-. Number

° an ae ie Information you bell
Name. "Relationship °  |#mformation you believe
_ te - they possess

 

21

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 25 of 82 PagelD: 2919

v MEDICAL BACKGROUND

A. Height and weight at the time your fizst alleged Valsartan-related cancer was diagnosed: Height:

 

Weight.
B, Height and weight at the time your alleged Valsartan-related cancer was in remission (if applicable):
Height: Weight:

 

c. Current Weight:

D. Tobacco Use Hi
Did you use tobacco, including cigarettes, cigars, pipes, and/or chewing tobacco/snuff at
any time?

Yes (1) Nod

If you answered yes, please identify the types of tobacco used and the amount used.

Types of tobacco used: Heigareties Oeigars Ovaping
Dpipes Ochewing tobacco/snuff

Date tobacco use started: Date tobacco use ceased:

Arnount used: on average, perday for ss years

FE, Alcohol Use History

Do you currently or have you in the past drank alcchol (beer, wine, whiskey, eic.)?

if yes, please check which of the following represents your typical alcohol
consumption in the ten (10) years leading up the date on which you first experienced
any symptoms you believe are related to your alleged injurydies):

{1-2 drinks per week
3-6 drinks per week
7-10 drinks per week

oO Oo oOo 0

10 or more drinks per week

Other - explain:

 

Type of Alcchol Consumed:

 

 

F, Have you been diagnosed with, or treated for any of the following in the past ten (10) years?
Tf so, for each condition for which you answer yes, please provide the additional information
requested below:

 

Condition Yes - No Unknown

 

Cancer of any type prior to Valsartan use /other than the
cancers alleged above (Including, but not limited te, jung,
colon, liver, breast, kidney, skin, stomach, testicular, leukemia,
Hodgkin's disease, or Non-Hodgkin's lymphoma}

 

 

 

 

 

 

22

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 26 of 82 PagelID: 2920

 

Celiac Disease

 

Cirrhosis

 

Colon polyps

 

 

Common variable immunodeficiency (CVID)

 

Persistent Constipation

 

Diagnosed and Treated Depression/ Anxiety

 

Diabetes

 

Persistent Diarrhea

 

Encephalitis

 

Epstein-Barr virus

Gallbladder disease

 

 

Gastrointestinal bleeding

 

Genetic condition(s) (list alB

 

Gluten sensitivity or intolerance

 

Hepatic dysfunction or active liver disease

 

Hemochromatosis

 

Hepatitis B virus

 

Hepatitis C virus

 

H. pylori

 

Human immunodeficiency virus (HIV)

 

Humen papillomavirus

 

Hyperlipidemia

 

Hypertension (High Blood Pressure}

 

Hypotension (Low Blood Pressure}

 

Intestinal obstruction

 

 

Increased C-Reactive Protein (CRP} levels

 

Inflammatory Bowei Disease

 

irritable Bowel Syndrome

 

Jaundice

 

Kidney Problems {disease, infections, stones, pretein in
urine, etc.)

 

Liver dysfunction

 

Liver tumer

 

Malabsorption

 

 

 

 

 

 

 

23

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 27 of 82 PagelD: 2921

 

Persistent Nausea

 

Noen-cancerous tumors

 

Diagnosed Obesity

 

Pancreatic cysts

 

Pancreatic insufficiency

 

Pulmonary Embolism /blood clot in lung

 

Refractory celiac disease

 

 

Renal Insufficiency

Retinal bleed

 

 

Stomach ulcers/Peptic ulcers (requiring surgery)

 

Stomach polyps

 

Stroke of any type (hemorrhagic, ischemic, etc.)

Transient Ischemic Attack (TIA)

 

 

Typhoid fever

 

Ulcerative Colitis

 

Sudden, substantial weight loss

 

Persistent Vomiting

 

 

 

 

 

 

G. For each condition for which you answered yes in the previous chart, please provide the
information requested below (attack additional sheets as necessary).

 

Name, Address, and Phone | Approximate Date “Treatment ;

_: + Condition
wo er ass Number of Treating Health . ! of Onset - '
: oe ' mo cS eee? so) Received and
Cave Provider : oe oe
. : : : Outcome .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2d

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19

VR MEDICATIONS
A. In the ten (10) years prior to when you first took Valsartan, Amiodipine/Valsartan,
Vaisartan/Hydrochlorothiazide (HCTZ}, and/or Amlodipine/Valsartan/Hydrochiorothiazide
(HCTZ), list the following for any additional prescription medications you took on a regular
basis (more than three (3) consecutive months):

 

-) Name of Heattheare “| Approximate | Dosage and | Reason for Name and

Prescription - provider(s) that -| dafles/years |frequency of| preseription | address of

. Medication - prescribed (he «| -: taken . . Use Dora pharmacy -
oo niedication 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the three (3) year period before the onset of the injuries for which recovery is sought in
this action, set forth: {a) the name of each and every over the counter or non-prescription drug
product that you regularly or consistently took (including all vitamins, — nutritional
supplements, and all herbal and homecpathic medications and remedies); (b} the
prescribing/recommending physician (if any); (c} the approximate dates/years taken; (d} the
dosage ingested and frequency of use; (e) the purpose for using each such product; and (1)
the pharmacy or store where the product was purchased.

 

Name of Over the Counter

 

 

 

 

 

 

 

 

 

 

 

Healthcare provider(s) | Approximate|Dosage and] Reason {Pharmacy
or Non-Prescription Drug that | dates/years | Frequency | for use | Store -
Product ©... -. [prescribed/recommended taken. ~ ofuse where
: : “the product __ purchased
35

 

 

 

 

 

 

 

DMUGOTES82L

Page 28 of 82 PagelD: 2922

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 29 of 82 PagelD: 2923

 

DMILM9676582.1 26

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19

Vil.

A, Cancer Diagnosis & Treatment Generally

|. Have you ever been diagnosed with cancer? Yes O NoO

Were you diagnosed with cancer more than once? Yes O No 0

CANCER DIAGNOSIS AND TREATMENT

Did you undergo any of the following for cancer?

For surgery, specify:

 

 

 

 

 

 

 

Treatment Treated
Surgery Oo
Radiation oO
Chemotherapy o

 

 

Type of Surgery

Page 30 of 82 PagelD: 2924

a

2. Please state the following for EACH cancer diagnosis you may have that you do not claim resulted
from your use of Valsartan:

 

Type of Cancer

 

Date of Diagnosis .

 

Primary Oncologist

 

Primary Oncologist ©

 

Primary Oncologist : :

 

‘Treatment Facility . mo

 

 

 

 

DMIA9676582.1

Zt

 

Formatted: List Paragraph, Numbered + Level: 1 +
Numbering Style: A, B,C, ... + Start at: 1+ Alignment:
Left + Aligned at: 0.69" + indent at: 1.18"

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 31 of 82 PagelD: 2925

 

Treatment Facility ©.

 

Treatment Facility oo Le

 

 

 

 

 

 

28

DM1496765382.1

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 32 of 82 PagelD: 2926

 

 

 

VEL FAMILY ME TORK * —— 7 Formatted: Numbered + Level: 1 + Numbering Style:
A, Please indicate, to the best of your knowledge, whether your children, parents, siblings, + ; ee Mn tat ot ene Left + Aligned at:
or grandparents have ever had any cancer diagnosis or treatment: SS soe
Formatted: Indent: Left: 1.27", No bullets or
numbering

 

4 Treatment and
. Outcome

Family - : Family Member’s | Cancer Type and Age at Date of -
M Y'

 

DM 1196765821 29

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 33 of 82 PagelD: 2927

 

VHGLIN. FRAUD CLAIMS + ~ —"| Formatted: Numbered + Level: 1+ Numbering Style:
41, WL. + Start at 8 + Alignment: Left + Aligned at:
2,28" + Indeni ati 2.78"

 

i, Are you claiming fraud or consumer fraud in this action on the basis of Plaintiff-specific
allegations other than those set forth in the Master and Short Form Complaints?

Yes ONo (7

ifyes, please answer the following questions:

2. What representation(s) do you claim was falsely or fraudulently made and to whom was it made?

 

 

3. By whom?

 

 

 

 

 

4, How was it made?

3. When was the alleged representation(s) made? Identify approximate date(s).

6. Were these representations in writing? Yes {1 No

7. If the representations were in writing, did you retain and currently have the original or

a copy of those representations? Yes (1 No O

DMIi9676582.1 36

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 34 of 82 PagelD: 2928

DMIA9676582.1

x IECEASED INDIVIDUALS AND AUTOPSY INFORMATION
Are you completing this Fact Sheet on behalf of an individual who is deceased?
YesO Nol)

if yes, please state the following from the Death Certificate of the individual, and attach a
copy of the letter of administration,

(NOTE; Tn liew of the following, please attach a copy of the death certificate.)

 

Date of death:

 

fer | Formatted: Font: Bold, Underline, Font color Custom

Color(RGB(15,15,15}}
ee List Paragraph, Left, Numbered + Level: 1

‘
s

+ Numbering Style i, i, i, .. + Start at: 10 +
Alignment: Left + Aligned at: 2.28" + Indent at: 2.78"

 

Place of death:
Pacility or location where death occurred:

 

 

Name of physician who signed death certificate:

 

 

Cause of death:

 

Are you completing this fact sheet on behalf ef an individual who is deceased and on whom
an atrtopsy was performed?

Yes NoO
if yes, please attach a copy of the autopsy report.

Are you claiming wrongful death as a result of the use of Valsartan, Amlodipine/Valsartan,
Vatsartanw/Hydrochlorothiazide (HCTZ), and/or Amlodipine/Valsartan/ftydrachlorathiazide
(HCTZy?

YesO Nod

31

|
|

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 35 of 82 PagelD: 2929

 

 

XL E : * ~~) Formatted: Numbered + Level: 1 + Numbering Style:
A. AUTHORIZATIONS [To be served withi ty (20) days after service of the Plaintiff F: LULU) .. + Startat 11 + Alignment: Left + Aligned at:
CPES"] 2,28" + ladent at: 2.78
i. Health Care Authorizations - For each primary health care provider, specialist used

as a primary health care provider, and each healih care provider who diagnosed or treated the
injuries attributed to the Valsartan product, identified in the PES, please provide a completed
and signed (but undated} Health Care Authorization in the form attached as Exhibit "A."

2, Tax Return 4506 and 4506-T IRS Forms

a) Oaly if you answered "Yes" to question [11,.D-F and are asserting a claim for
losi wages or a reduction in earning capacity, please provide a completed
and signed IRS Form 4306 and 4506-T attached as Exhibit "B" for each
year identified in your answer to question HILGE, and for the immediately
preceding five (5) calendar years.

b) If you answered “No" to question TU.B-F in the PFS and are not asserting a
wage loss claim or a reduction in lost earning capacity, you are not required
to provide IRS Form 4506 or 4506-T.

3. Authorizations for the Release of Employment Records

a) Only if you answered "Yes" to question Wi2-F and you are asserting a
claim for lost wages or a reduction in or loss of earning capacity, please
provide a completed and signed (but undated) Employment Authorization
in the form attached as Exhibit "C."

b) If you answered "No" lo question TLB-F.in the PFS and are not asserting a
wage loss claim or a reduction in lost earning capacity, you are not required
to provide an Employment Authorization.

4, Authorization for Release of Workers' Compensation Records

Only if you answered "Yes" to question [BE-F in the PFS and have
previously applied for Worker's Compensation related to a claim of
occupational exposure to a carcinogenic substance, please provide 2
completed and signed (but undated) Authorization for Release of Workers’
Compensation Records for each government agency or employer company
you submitted your application to in the last ten (10) years in the form
altached as Exhibit ''D.”

a) If you answered "No" to question IL2-E.in the PFS you are not required to
provide Release of Werkers' Compensation Records,

3. Authorization for Release of Disability Records

 

Only if you answered "Yes" to question IE-F_in the PFS and have
previously applied for Disability benefits, please provide a completed and
signed (but undated) Authorization for Release for ench government agency
or company you submitted your application to in the last ten (10) years in
the form attached as Exhibit "E.”

a) If you answered "No" to question ILE-F in the PFS you are not required to
provide Release of Disability Records:

6. Tnsurance Records Authorization, Por each company listed in your response to
DMLA9676582.1

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 36 of 82 PagelD: 2930

question [V.D in this Fact Sheet, please provide a completed and signed {but
undated) Authorization for Release of Insurance Records in the form attached as
Exhibit "I."

7. Authorizations for Release of Records of treatment of behavioral or menta! health
conditions,
a} Only if you answered "Yes" to question ITLGE, and are asserting a claim

for a diagnosed emotional or mental injury, please provide a completed and
signed (bul undated) Health Care Authorization in the form attached as
Exhibit "6G."

 

b) Hf you answered "No" to question IILGE, in the PFS and are not asserting an
Emotional Injury claim, you are not required to provide Release of Mental
Health Care Authorization,

BL OTHER RELEVANT DOCUMENTS DEMANDS

Requests for documents in your possession or the possession of your lawyers, including
writings on paper or in electronic form <if you have any of the following materials in your
custody or possession or the possession of your lawyers), Please indicate by answering “Yes”
or “No” which documents you have, and attach a copy of each of those you have to this
Plaintiff Fact Sheet with your responses to the questions above:

1 All non-privileged documents you reviewed that assisted you in the preparation of
the answers to this Plaintiff Fact Sheet.

Responsive Dectanents Attached DB

T have no documents responsive to this request O

2, A copy of all medical and pharmacy records in your possession relating to the use of
Valsartan, Amlodipine/Valsarlan, Valsartan/Hydrochlorathiazide (HCTZ), and/or
Amlodipine/Valsartay/Hydrochiorothiazide (HCTZ), and retating to the treatment of
any condition you claim is related to the use of Valsartan, Amlodipine/Vatsartan,
Yalsartan/Hydrochiorcthiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), from any hospital or health
care provider who treated you in the past fifteen (15} years, including, but not
limited to, all imaging studies of any part of your body, and laboratory, test results,
pathology reporis, and biopsy reports, that relate in any manner to the diagnosis,
treatment, care, or management of your condition and the injuries alleged in your
complaint.

Responsive Documents Attached 0

T have no doctanents responsive to this request ()

3. All x-rays, CT scans, MRIs or other radiographic images of any part of your body.

Responsive Dectunents Attached D

 

T have no documents responsive to this request O

4, All laboratory, pathology and biopsy reports and results of same.
Responsive Documents Attached O

f have no documents responsive to this reques( 0
DMU\9676582.1 33

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 37 of 82 PagelD: 2931

5. All documents, including but not limited to, personal or professional letters,
diaries, calendars, journals, logs, date books, video or audio tapes or other
documents, materials or things of Plaintiff's or any member of Plaintiff's family,
relating to or reflecting your use of any prescription drug or medication in the
past ten (10) years.

Responsive Decunents Attached G

I have no docnmenis responsive to this request O

6. All product use instructions, produet warnings, package inserts, medication guides,
pharmacy handouts, or other materials distributed with or provided to you in
connection with your use of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amiodipine/Valsartan/Hydrochlorothiazide (HCTZ).

Responsive Documents Attached (4

 

i have no doctunents responsive to this request D

I If you have been the claimant or subject of any workers' compensation, social
security, or other disability proceeding related to your ingestion of any Valsartan
products, all documents relating to such a proceeding,

Responsive Documents Atached 0

T have no documenis responsive to this request D

8. Copies of: advertisements or promotions for Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTY), and/or
Amlodipine/Vatsartan/Hydrochiorothiazide (HCTZ), which you saw before or while
you were using Valsartan, and articles discussing Valsarian, Amlodipine/Valsartan,
Valsarian/Hydrochlorothiazide (HCTY), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), which you read before or while
you were using Valsartan, including but not limited to, legal advertisements related
to the recall or this litigation,

Responsive Documents Attached 01

f have no documents responsive to this request O

9, Copies (or photos were applicable) of the packaging, including the
container/packaging and label for  Yalsartan, AnModipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or

Amlodipine/Valsartan/Hydrochtorothiazide (HCTZ) (plaintiffs or their counsel must
maintain the originals of the items requested in this subpart).

Responsive Documents Attached (]

 

T have no documents responsive to this request 0

10. All documents relating to your purchase of Valsartan, Amfodipine/Valsartan,
Valsartan/Hydrochlorothiazide {HCTZ)}, and/or
Amilcdipine/Valsartan/Hydrochlorothiazide (HCTZ} including, but not limited to,

pMngs76587.1 receipts, prescriptions, prescription records, containers, iabels, or records of

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 38 of 82 PagelD: 2932

purchase,
Responsive Documents Attached (

T have no documents responsive to this request O

Lf. All documents known to you and in your possession which mention Valsartan,
Anmllodipine/Valsartan, Valsartan/Hydrochlarothiazide (ACT2), and/or
Anlodipine/V alsartan/Hydrochlorothiazide {HCTZ), or any alleged health risks or
hazards related io Valsartan, Amlodipine/Vaisartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) in your
possession at or before the time of the injury alleged in your Complaint, other than
legal documents, documents provided by your attorney, or documents cbtained or
created for the purpose of seeking [egal advice or assistance.

Responsive Documents Attached D

fhave no documents responsive to this request 0

12. All documents in your possession or in the possession of anyone acting on your
behalf (not your lawyer) obtained directly or indirectly from any of the Defendants
regarding the valsartan recall,

Responsive Documents Attached 0

T have no documents respoustve to this request (3

13, All documents constituting any communications or correspondence between you and
any Tepresentative of the Defendants regarding the valsartan recall.

Respansive Documents Attached O

J have no,documents responsive to this request G

14, All photographs, drawings, journals, slides, videos, DVDs or any other media,
including any "day in the jife” videos, photegraphs, recordings, or other media that
you may utilize to demonstrate damages relating to your alleged injury,

Responsive Dacuments Attached 0

L have no documents responsive to this request 0

15. Any and all documentation of Plaintiff's use of social media, Internet postings, or
other electronic networking website (including, but not limited to, Facebook,
MySpace, Linkedin, Google Plus, Windows Live, YouTube, Twitter, Instagram,
Pinterest, blogs, and Internet chat rooms/message boards) relating to the recalk of
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsarlan/Hydrochlorothiazide (HCTZ), or any of your claims in this
lawsuit.

Responsive Documents Attached O

T have no documents responsive to this request O

16. Copies of ali documents you {and not your lawyer) obtained from any source relating

to the contamination or Recall of Valsartan, Amlodipine/Valsartan,
DMN9676582.1

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19

DAL1\9676582.1

18.

20.

21,

22.

23,

Valsarlan/Hydrochlorothiazide (HCTZ), and/or
Amfodipine/ValsartanHydrochlorothiazide (HCTZ), including bui not limited to
legal advertising materials relating to the recall or this litigation.

Responsive Documents Attached O

I have no documents responsive to this request O

Tf you claim you have suffered a loss of earnings or earning capacity, your federal
tax returns for each of the five (5) years preceding the injury you allege to be caused
by Valsartan, Anmlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), and every year thereafter or W-
2s for each of the five (5) years preceding the injury you allege to be caused by
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), and every year thereafter,

Responsive Documents Attached ()

TF have no documents responsive to this request 0)

If you claim any foss from medical expenses, copies of all bills from any physician,
hospital, pharmacy or other health care providers.

Respousive Documents Attached 0

T have no documents responsive to this request 0

Copies of all records of any other expenses allegedly incurred as a result of the
injuries alleged in the complaint.

Responsive Documents Attached ()

f have no documents responstye to this request C

All public statements made by or on behalf of you relating to this litigation in your
possession.

Responsive Documents Attached 0)

fT have no documents responsive to this request (

Copies of letters testamentary or ietters of administration relating to your status as a
representative of a living or deceased plaintiff (if applicable).

Responsive Decuments Attached (]

f have no documents responsive to this request O

Decedent's death certificate and autopsy report (if applicable).
Respousive Documents Attached 0

T have ne documents responsive to this request 0

Alt bankruptcy petitions and orders of discharge (if applicable) for all bankruptcy
claims made by you or your spoyge since the date of your first use of Valsartan

Page 39 of 82 PagelD: 2933

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 40 of 82 PagelD: 2934

Products.
Responsive Documents Attached 0

J have ne documents responsive to this request (i

DMi19676582.1 37

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 41 of 82 PagelD: 2935

XII. DECLARATION

Pursuant to 28 U.S.C. $ 1746, I deelare under penalty of perjury that all of the information
provided in this Plaintiff Fact Sheet is true and correct to the best of my knowledge, information and
belief formed after due diligence and reasonable inquiry, that IT have supplied all the documents
requested in Part XE of this Plaintiff Fact Sheet, to the extent that such documents are in my possession
or in the possession of my lawyers, and that I have supplied/will supply all applicable Authorizations
aitached to this declaration, in accordance with the terms of this Plaintiff Fact Sheet,

Further, | acknowiedge that ] have an obligation to supplement the above responses if T tearn
that they are in some material respects incomplete or incorrect.

 

Plaintiff's Name (Signature) Date

 

Plaintiff's Name (Printed)

DM 119676582. 38

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 42 of 82 PagelD: 2936

EXHIBIT B

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 43 of 82 PagelD: 2937

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MDL No, 2875

IN RE: VALSARTAN

PRODUCTS LIABILITY LITIGATION Honorable Robert B. Kugler,

District Judge

This Document Relates to:

Honorable Joel Schneider,
Magistrate Judge

 

 

 

This Fact Sheet must be completed by each plaintiff who has filed a lawsuit related to the
use of Valsartan products by the plaintiff. Please answer every question to the best of your
knowledge. In completing this Fact Sheet, you are under oath and must provide information that
is true and correct to the best of your knowledge. If you cannot recall all of the details requested,
please provide as much information as you can. You must supplement your responses if you learn
that they are incomplete or incorrect in any material respect, For each question, where the space
provided does not allow for a complete answer, please attach additional sheets so that all answers
are complete. When attaching additional sheets, clearly label to what question your answer
pertains to. Please do not leave any blank spaces; if a question does not apply, respond “N/A”.

In filling out this form, please use the following definitions: (1) the terms “Plaintiff,” “you,”
and “your,” refer to the individual referenced in the caption of this Plaintiff's Fact Sheet, (2)
"health care provider" means any hospital, clinic, medical center, physician's office, infirmary,
medical or diagnostic laboratory, provider of telemedical services, whether real-time telemedicine,
remote patient monitoring, or store-and-forward service, or other facility that provides medical,
dietary, psychiatric, or psychological care or advice, and any pharmacy, weight loss center, x-ray
department, laboratory, physical therapist or physical therapy department, rehabilitation specialist,
physician, psychiatrist, osteopath, homeopath, chiropractor, psychologist, nutritionist, dietician, or
other persons or entities involved in the evaluation, diagnosis, care, and/or treatment of the plaintiff
or plaintiff's decedent; (3) ''document" means any writing or record of every type that is in your
possession, including but not limited to written documents, documents in electronic format, cassettes,
videotapes, photographs, charts, computer discs or tapes, and x-rays, drawings, graphs, phone-
records, non-identical copies, and other data compilations from which information can be obtained
and translated, if necessary, by the respondent through electronic devices into reasonably usable form;
(4) “Valsartan product" means any Valsartan containing product, including but not limited to
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCZT), (5) “Complaint” means the operative complaint
filed in your case, whether an original or amended or subsequent complaint.

CXKISTY ®

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 44 of 82 PagelD: 2938

Information provided by plaintiff will only be used for purposes related to this litigation. This Fact
Sheet is completed pursuant to the Federal Rules of Civil Procedure governing discovery (or, for state
court cases, the governing rules of the state in which the case is pending) and Case Management Order
No. 7 (““CMO-7"),

E. fi p i

A, Please provide the following information for the civil action which you filed:

 

Caption: .

 

Court and Docket No, wd
MDL Docket No. if.
different): u
Plaintiff's ‘Autorney, Law :
Firm, Address, Phone .
Number, and Email -
Address: :

Date Lawsuit Filed:

 

 

 

J urisdiction where suit °..
would have been filed (if
direct filed into MDL): —

 

 

 

 

B, Please provide the following information for the Plaintiff/decedent on whose behalf this action was filed, and
for any spouse of the plaintiff:

 

 

 

 

 

 

 

 

 

First Name: es - AS Last Name: a

Address: w Es City: |

State: es L reer Zip Code: ee

Date of Birth: ee Gender

Social Security Number: . Ail other names s by which

(including past SSNs, if Plaintiff has been known |:

applicabley aa (including, but not limited
Doan to maiden, prior married, -

nicknames, and aliases):

 

 

Primary Language if other than English:

 

Cc, Please provide the following information regarding usage of Valsartan products,

I HAVE IN MY POSSESSION RECORDS DEMONSTRATING USE OF VALSARTAN,
AMLODIPINE/VALSARTAN, VALSARTAN/HYDROCHLOROTHIAZIDE (HCTZ), AND/OR
AMLODIPINE/VALSARTAN/HYDROCHLOROTHIAZIDE (HCTZ): Yes 0 No (

IF YES, YOU MUST ATTACH COPIES OF PRESCRIPTION AND/OR PHARMACY RECORDS
DEMONSTRATING PRODUCT USE, ALSO ATTACH ANY COPIES OR PHOTOGRAPHS OF
PRESCRIPTION BOTTLES OR LABELING IN YOUR POSSESSION,

DM1\9676582.1 2

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 45 of 82 PagelD: 2939

 

 

Select Produet: - as Choose an ilem. Choose an item. Choose an item. Choose an item,
Dosage:

 

NDC Code (if known):

 

Lot Number (if known):

 

Batch Number (if known):

 

API Mamufacturer (if known):

 

Labeler/Distributor (if known): .

 

Repackager (if known):

 

Start Date:

 

End Date: .° .)

 

Reason for Prescription: ©

 

Name and Address of
Prescribing Physician:

 

Name and Address of
Pharmacyfies):

 

Check if you have records
demonstrating Product ID

 

 

 

 

 

 

 

IF YOU DID NOT CHECK THE BOX INDICATING YOU HAVE RECORDS
DEMONSTRATING PRODUCT ID FOR ANY OF THE DRUGS LISTED ABOVE, YOU
MUST CERTIFY AS FOLLOWS (check all that apply):

I certify that I have made reasonable, good faith efforts to identify the manufacturer of the
Valsartan product(s) used in my treatment: 1

If certifying the above, please describe your reasonable, good faith efforts:

 

 

 

I certify that I have requested records from:
Pharmacy, (]
Prescribing physician, 0 and/or
Heaith insurance provider; 0
and the manufacturer either remains unknown at this time 0

or | am awaiting the records. 0

IL. PERSONAL INFORMATION
A, Background Information

 

I. Medicare Health Insurance Clatm Number (if applicabie):

DM1\9676582.1 3

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 46 of 82 PagelD: 2940

2. Current address and date when you began living at this address:

Name:

 

Maiden or other names you have used or by which you have been known:

 

 

 

Current address and date when you began living at this address:

 

 

 

 

3. Identify each address at which you have resided during the last ten (10) years and the
approximate dates during which you lived at each address (most recent first):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DM\9676532.1 4

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 47 of 82 PagelD: 2941

DM 1\9676582. 1

 

 

 

 

 

 

4. Do you have a driver's license? Yes (

if yes, state of issuance: ; DL Number:

Other Lawsuits: Has Plaintiff ever been a party to a medical monitoring and/or personal injury lawsuit,
other than in the present suit? Yes 0 No

if yes, state: (1) nature of the case (2) the state and county in which claim was filed, (3) the
caption, case name and/or names of adverse parties, (4) the civil action or docket number
assigned to each such claim, action or suit, (5) attorney who represented you, (6) a
description of the nature of your claim, (6) the current status of the claim, and (7) amount
of damages or compensation received (unless subject to protective order or confidentiality
agreement).

 

 

 

 

 

Convictions: Have you ever been convicted of, or pled guilty (or no contest) to, a felony
and/or a crime involving fraud or dishonesty?

Yes 0 No 0

if yes, please provide the following information for each such conviction/guilty plea: (1) the
crime or offense, (2) the state and county in which you were convicted or pled guilty or no
contest, (3) the date on which you were convicted or pled guilty or no contest, and (4) the
sentence or other outcome.

 

Crime or State and Date of Sentence
Offense County conviction, or other
Where guilty or no outcome
Proceedings contest plea
Took Place

 

 

 

 

 

 

 

 

 

Computer Use: Have you had access to a computer at any time during the past five (5)years?
Yes O No O
if yes, then answer the following:

1, Did you visit within the past five years any website containing information regarding
Valsartan, Amlodipine/Vaisartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 48 of 82 PagelD: 2942

DM1\9676582.1

Yes 0 NoG Do Not Recall 0
If yes, identify the websites and the dates viewed:

 

 

 

 

 

Did you communicate in the past ten (10) years via email, visit any chat rooms, or
publicly post a comment, message or blog entry on a public internet site regarding your
health, Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)? (You should include all postings on
public social network sites including Twitter, Facebook, MySpace, LinkedIn, or “blogs"
where the general public may post such comments).

Yes [ No O Do Not Recall 0
if yes, please tell us where and when you made such public posts and the substance
of what was posted,

 

 

 

Bankruptcy: Have you or your spouse ever filed for bankruptcy?

Yes O

No U

if yes, please state when and in what court you filed your bankruptcy petition, including the
docket number of the petition and the date of the orders of discharge, if any:

 

Date Court in Docket Discharge

Bankruptcy Which Number Date Gf

Filed Bankruptcy applicable)
was Filed

 

 

 

 

 

 

 

Employment History

Whether or not you are making a lost wage claim, please respond to all questions in this
section except as noted:
1, Are you currently employed? Yes 0 No G

If yes, identify your current employer with name, address and telephone number and
your title/position there:

 

a. Have you left this job for a medical reason in the past five years? Yes (1 No
If yes, describe the medical condition and reason for leaving:

6

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 49 of 82 PagelD: 2943

 

2. Have you been out of work for more than thirty (30) consecutive days for reasons
related to your health in the past five (5) years?
Yes U No U

if yes, please state the dates, employer, and the health condition causing your absence
from work:

 

 

G. Military Service
Have you ever served in any branch of the military? Yes 0 No O

1. If yes, branch and dates of service:

 

 

if yes, highest rank:

 

If yes, military occupational specialty (“MOS”):

 

 

If yes, were you discharged for any reason relating to

your health (whether physical, psychiatric, or other health condition)? Yes 0 No
0

[If yes, state the health condition:

 

 

 

2. Have you ever been rejected from military service for any reason relating fo your
health (whether physical, psychiatric, or other health condition)?

YesO Nod
if yes, state the health condition:

 

 

 

H, Worker's Compensation and Disability Claims; Have you ever filed for worker's
compensation, related to a claim of occupational exposure to a carcinogenic substance, or for
social security and/or state or federal disability benefits for any reason?

Yes No (
If yes, please then as to each application, separately state the following:

DM1\9676582. 1 7
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 50 of 82 PagelD: 2944

DM 1\9676582. 1

Year claim was filed: ------------------------

Where claim was filed: ------------------------
Claim/docket number, if applicable:

 

To what government agency or company did you submit your application:

 

Nature of claimed injury:

 

Period of disability:

 

Amount awarded:

 

Was claim denied? Yes 01 No
[Attach additional sheets as necessary to describe more than one claim.]

Life Insurance: Within the last ten (10) years, have you ever been denied life insurance
based on health reasons? Yes 0] No O

if yes, please state when, the name of the life insurance company, and the company's stated
reason for denial Gif any):

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 51 of 82 PagelD: 2945

TM. CLAIM INFORMATION
A. Hypertension
Relevant History

a. When were you first diagnosed with hypertension?

 

 

 

 

 

 

 

 

 

b. If you discontinued the Valsartan products, how have you managed or treated
your hypertension?

 

 

 

 

 

B. Valsartan

1 Are you currently taking Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)? Yes 0 No O

2. Have you ever received any samples of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes [7 No f] Do Not Recall 0

If yes, please state the following: (1) who gave you the sample(s); (2) when the sample(s)
were provided; and (3) how many sampile(s) you received:

 

 

Physician/Clinic/individual When Samples Were How Many Samples
who provided samples Provided You Received

 

 

 

 

 

 

 

 

DM1\9676582, 1 ?

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 52 of 82 PagelD: 2946

DM1\9676582.1

Were you ever given any written instructions, including any prescriptions,
packaging, package inserts, literature, medication guides, or dosing

instructions, regarding Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes 0 No [] Do Not Recall 0

If yes, please describe the documents if you no longer have them. If you
have the documents, please produce them or make them available for
inspection.

 

 

 

 

 

 

Were you given any oral instructions regarding your use of Valsartan,
Amlodipine/Vaisartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes No () Do Not Recail U

if yes, please identify each person who gave you oral instructions about Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) and describe what he or she
told you:

 

 

Do you have in your possession, or does your attorney have, the container or

packaging from the Valsartan, Amlodipine/Valsartan,

Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) you allege to have

used? Yes No

if yes, who currently has custody of the Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide
(HCTZ) container or packaging?

 

 

 

Have you ever seen any advertisements (e.g,, in magazines or television
commercials) for Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(ACTZ), and/or Amlodipine/Valsartan/Hydrechlorothiazide (HCTZ)?

Yes [] No Do Not Recall 0
if yes, identify the advertisement or commercial, state the nature and content of each
advertisement or commercial, and approximately when you saw the advertisement or

10

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 53 of 82 PagelD: 2947

DM149676582.1

commercial:

 

 

7, Other than through your attorneys, have you had any communication, oral or
written, with any of the Defendants or their representatives regarding the Valsartan

recall?

Yes [] No {]
If yes, please identify:

Date of Communication:

Name of Defendant/representative:

Do Not Recall: 0

Method of Communication:

 

Substance of communication between you and any representative(s) of the Defendants:

 

Pharmacies:

Identify each pharmacy, drugstore, and/or other supplier (including mail order) where
you have had prescriptions filled or from which you have ever received any prescription
medication in the past ten (10) years (attach additional sheets as necessary):

 

Name of Pharmacy

Address and Phone Number of .. “Approximate Dates
a Pharmacy = oe _—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance Carriers: Identify each health insurance carrier which provided you with
medical coverage and/or pharmacy benefits for the last ten (10) years, and the policy
number (attach additional sheets as necessary).

 

 

Carrier»

Policy Number . 7 Approximate Dates of _.

 

 

 

 

 

 

 

11

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 54 of 82 PagelD: 2948

 

 

 

 

 

 

 

 

 

 

 

 

 

Cancer Diagnoses: Have you ever been diagnosed with any type of cancer?
Yes O Ne

If “yes,” please identify each type of cancer and the date of diagnosis.

 

 

 

 

 

 

 

 

 

 

 

Cancer Type -. | Date of Diagnosis
E, screening and Diagnostics
i, Procedures and/or Treatments.
a. Identify any medical providers providing treatment based on your use

of Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ:

 

 

 

 

2, Medications Prescribed:

b, Please list medical, diagnostic, testing, and screening procedures, which
you have undergone with regard to a potential or confirmed cancer
diagnosis in the last 10 years?

 

 

Treatment/Procedure © | Reason for Treatment/Procedure - Date of —
__ - | __Treatment/Procedure

 

 

 

 

 

 

 

 

qe
RO

{Cases; 00028198. DOCX JO MA96765824

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 55 of 82 PagelD: 2949

 

 

 

 

 

 

 

 

c. ‘For each treatment and/or procedure for which you answered Yes in the
previous chart, please provide the information requested below:

 

provider(s)

Name of health care .

Fe ‘Address and Phone Number

 

 

 

 

 

 

 

 

 

 

BE, Risk Factors

I. Have you ever had regular exposure to (select all that apply):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Exposure to: Type/Frequency - — Dates of Exposure
Cadmium (.e., battery production, Occupational 0 = Other U
cadmium mining)
Coal industry Occupational O = Other 0
Diet includes red and/or processed Approximately ___ meals per week
meats
Diet includes smoked foods, salted Approximately __—s meals per week
meat and fish, and/or pickled
vevetables
Metal industry (i.e., steel facilities, Occupational Other
smelting)
Organic solvents (Le., Occupational 0 = Other [1]
trichloroethylene, perchloroethylene,
methylene chloride)
Pesticides Gncludes herbicides) Occupational {] Other 0
Radiation (.e., therapeutic radiation, Occupational = Other O
thorotrast radiography, nuclear
industry work)
Rubber industry Occupational O = Other (1)
Vinyl chloride Occupational [1] = Other (4

 

[Cases; 00028198. 90C 2 History:

13

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 56 of 82 PagelD: 2950

Did you use tobacco, including cigarettes, cigars, pipes, and/or chewing tobacco/snuff at

any time?

Yes [1 No 0

If you answered yes, please identify the types of tobacco used and the amount used.

Types of tobacco used: Uicigarettes

Cipipes
Date tobacco use started:

Amount used: on average,

3. Alcohol Use History

Do you currently or have you in the past drank alcohol (beer, wine, whiskey, etc.)?

Ucigars

Ovaping

Uchewing tobacco/snuff

Date tobacco use ceased:

per day for

years

if yes, please check which of the following represents your typical alcohol
consumption in the ten (10) years leading wp the date on which you first experienced

any symptoms you believe are related to your alleged injury(ies):

Oj [-2 drinks per week

0 3-6 drinks per week

0 7-10 drinks per week

0 10 or more drinks per week
Q Other - explain:

 

Type of Alcohol Consumed:

 

 

4, Have you been diagnosed with, or treated for any of the following in the past ten (10) years? [f
so, for each condition for which you answer yes, please provide the additional information

requested below:

 

“Condition

Yes

“No

Unknown .

 

Cancer of any type prior to Valsartan use /other than the
cancers alleged above (lacluding, but not limited to, lung,
colon, liver, breast, kidney, skin, stomach, testicular, leukemia,
Hedgkin's disease, or Non-Hodgkin's lymphoma)

 

Celiac Disease

 

Cirrhosis

 

Colon polyps

 

Common variable immunodeficiency (CVID)

 

Persistent Constipation

 

Diagnosed and Treated Depression/ Anxiety

 

Diabetes

 

k
We

 

 

 

 

(Cases; 00028 [S8-BOEH} Bath o676562-4

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 57 of 82 PagelD: 2951

 

Persistent Diarrhea

 

Encephalitis

 

Epstein-Barr virus

 

Galibladder disease

 

Gastrointestinal bleeding

 

Genetic condition(s) (list all)

 

Gluten sensitivity or intolerance

 

Hepatic dysfunction or active liver disease

 

Hemochromatosis

 

Hepatitis B virus

 

Hepatitis C virus

 

H pylori

 

 

Human immunodeficiency virus (ATV)

 

Human papillomavirus

 

Hyperlipidemia

 

Hypertension (High Blood Pressure)

 

Hypotension (Low Blood Pressure)

 

Intestinal obstruction

 

Increased C-Reactive Protein (CRP) levels

 

Inflammatory Bowel Disease

 

Irritable Bowel Syndrome

 

Jaundice

 

Kidney Problems (disease, infections, stones, protein in
urine, etc.)

 

Liver dysfunction

 

Liver tumor

 

Malabsorption

 

Persistent Nausea

 

Non-cancerous tumors

 

Diagnosed Obesity

 

Pancreatic cysts

 

Pancreatic insufficiency

 

Pulmonary Embolism /blood clot in ling

 

Refractory celiac disease

 

 

 

 

 

 

{ Cases; 00028198,.DOCX}DM1\9676582.1 15

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 58 of 82 PagelD: 2952

 

Renal Insufficiency

 

Retinal bleed

 

Stomach ulcers/Peptic ulcers (requiring surgery)

 

Stomach polyps

 

Stroke of any type (hemorrhagic, ischemic, etc.)

 

Transient Ischemic Attack (TIA)

 

Typhoid fever

 

Uleerative Colitis

 

Sudden, substantial weight loss

 

 

Persistent Vomiting

 

 

 

 

G. For each condition for which you answered yes in the previous chart, please provide the
information requested below (attach additional sheets as necessary).

 

Condition

‘Name, Address, and Phone
Number of Treating Health.
+). Care Provider 2.

| Approximate Date

- of Onset

Treatment .-. =
Received and
Outcome

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{Cases; 00028198, DOCX)DMI\9676582, 1

16

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 59 of 82 PagelD: 2953

IV.

MEDICATIONS

in the past ten (10} years, list the following for any prescription medications you took for
treatment of the medical conditions identified in Part IIL.B above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-/)Nameof © .:! > Healtheare | Approximate | Dosage and | Reason for.| “Name and |
- Prescription . ° |. -proevider(s) that dates/years frequency of] prescription .| address of.
-. Medication . |: prescribed the -.| © taken. =| ° -use. | “pharmacy,
medication | _ i

{Cases; 00028198. DOCX } 1M 119676582. 1 17

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 60 of 82 PagelD: 2954

Vv. FRAUD CLAIMS

L. Are you claiming fraud or consumer fraud in this action on the basis of Plaintiff-specific
allegations other than those set forth in the Master and Short Form Complaints?

Yes (JNo 0

If yes, please answer the following questions:

2, What representation(s) do you claim was falsely or fraudulently made and to whom was it made?

 

 

3, By whom?

 

 

 

 

 

4, How was it made?

5. When was the alleged representation(s) made? Identify approximate date(s).

6. Were these representations in writing? Yes L) No (]

7, If the representations were in writing, did you retain and currently have the original or

a copy of those representations? Yes OO No

{Cases; 00028198.DOCX}DM1\9676582.1 18

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 61 of 82 PagelD: 2955

VI. DOCUMENT DEMANDS

A, AUTHORIZATIONS [To be served
(“PES”) |

1, Health Care Authorizations - For each health care provider identified in Section HI.C,
Section [11.E, Section HI-G, and Section IV of this Fact Sheet, please provide a
completed and signed (but undated) Health Care Authorization in the form attached as
Exhibit "A."

 

2. Insurance Records Authorization - For each insurance company identified in Section
Iii.D of this Fact Sheet, please provide a completed and signed (but undated)
Authorization for Release of Insurance Records in the form attached as Exhibit "B,"

3, Authorization for Release of Workers' Compensation Records

a) Only if you answered "Yes" to question IH in the PFS and have previously
applied for Worker’s Compensation related to a claim of occupational exposure
to a carcinogenic substance, please provide a completed and signed (but
undated) Authorization for Release of Workers’ Compensation Records for each
government agency or employer company you submitted your application to in
the last ten (10) years in the form attached as Exhibit "C."'

b) Ifyou answered "No" to question ILH in the PFS you are not required to provide
Release of Workers' Compensation Records.

4, Authorization for Release of Disability Records

a) Only if you answered "Yes" to question IIH in the PFS and have previously
applied for Disability benefits, please provide a completed and signed (but
undated) Authorization for Release for each government agency or company
you submitted your application to in the last ten (10) years in the form attached
as Exhibit "D."

b) Ifyou answered "No" to question JJ.H in the PFS you are not required to provide
Release of Disability Records,

B. OTHER RELEVANT DOCUMENTS DEMANDS

Requests for any non-privileged documents in your possession or the possession of your
lawyers, including writings on paper or in electronic form (if you have any of the
following materials in your custody or possession or the possession of your lawyers).
Please indicate by answering “Yes” or “No” which documents you have, and attach a
copy of each of those you have to this Plaintiff Fact Sheet with your responses to the
questions above:

1. All non-privileged documents you reviewed that assisted you in the
preparation of the answers to this Plaintiff Fact Sheet.

Responsive Documents Attached (

T have no documents responsive to this request (

2. A copy of all medical records and/or documents relating to the use of Valsartan,
Amilodipine/Valsartan, Valsartan/Hydrochlorothiazide {(HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) from any hospital or health care
provider who treated you in the past fifteen (15) years.

Responsive Documents Aflached 0

{ Cases; 00028198,DOCX}DM1\9676582.1 19

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 62 of 82 PagelD: 2956

T have no documents responsive to this request O

3. All documents, including but not limited to, personal or professional letters,
diaries, calendars, journals, logs, date books, video cr audio tapes or other
documents, materials or things of Plaintiffs or any member of Plaintiff’s family,
relating to or reflecting your use of any prescription drug or medication in the
past ten (10) years, including documents sufficient to identify all medications
that you have taken.

Responsive Documents Attached 0

f have no documents responsive fo this request 0

4. All documents constituting, concerning, or relating to product use
instructions, product warnings, package inserts, medication guides, pharmacy
handouts, or other materials distributed with or provided to you in connection
with your use of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ).

Responsive Documents Attached 0

f have no documents responsive to this request 0

5. Copies of advertisements or promotions for Valsartan, Amlodipine/Vaisartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) and articles discussing
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (CHCTZ),
and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), including but not
limited to, legal advertisements or promotions related to the recall or this
litigation.

Responsive Documents Attached 0

Ihave no documents responsive to this request 0

6. Copies (or photos were applicable) of the packaging, including the
container/packaging and label for Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or

Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) (plaintiffs or their counsel
must maintain the originals of the items requested in this subpart).

Responsive Documents Attached (]

T have no documents responsive to this request (

7. All documents selating to your purchase of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) including, but not limited to,
receipts, prescriptions, prescription records, containers, labels, or records of
purchase.

Responsive Documents Attached 0

{have no documents responsive to this request 0

DM1\9676582. [ 20

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 63 of 82 PagelD: 2957

4

8. All documents known to you and in your possession which mention Valsartan,
Amlodipine/Valsartan,  Valsartan/Hydrochlorothiazide GHCTZ), and/or
Amiodipine/Valsartan/Hydrochlorothiazide (HCTZ), or any alleged health risks
or hazards related to Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) in your possession at or
before the time of the injury alleged in your Complaint, other than legal
documents, documents provided by your attorney, or documents obtained or
created for the purpose of seeking legal advice or assistance.

Responsive Documents Attached 0

l have no documents responsive to this request 0

9, All documents in your possession or in the possession of anyone acting on your
behalf (not your lawyer) obtained directly or indirectly from any of the
Defendants regarding the valsartan recall.

Responsive Documents Attached [1]

LT have no documents responsive to this request U

10. All documents constituting any communications or correspondence between you
and any representative of the Defendants regarding the valsartan recall.

Responsive Documents Attached 0

LT have no documents responsive to this request 0

ii, Copies of all documents you (and not your lawyer) obtained from any source
relating to Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) or to the
alleged effects of using Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), including but not limited
to legal advertising materials relating to the recall or this litigation.

- Responsive Documents Attached

I have no documents responsive to this request 0

12, Any and all documentation of Plaintiffs use of social media, Internet postings, or
other electronic networking website (including, but not limited to, Facebook,
MySpace, Linkedin, Google Plus, Windows Live, YouTube, Twitter, Instagram,
Pinterest, blogs, and Internet chat rooms/message boards) relating to the recall of
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), or any of your claims in this
lawsuit.

Responsive Documents Attached O

{ have no documents responsive to this request O

13. All public statements made by or on behalf of you relating to this litigation in
DM1\9676582.1 21

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 64 of 82 PagelD: 2958

?
your possession.
Responsive Documents Attached U

Ihave no documents responsive to this request 0]

14, All bankruptcy petitions and orders of discharge (if applicable) for all bankruptcy

claims made by you or your spouse since the date of your first use of Valsartan
Products,

Responsive Decuments Attached 6

VI. DECLARATION

Pursuant to 28 U.S.C, § 1746, I declare under penalty of perjury that all of the information
provided in this Plaintiff Fact Sheet is true and correct to the best of my knowledge, information
and belief formed after due diligence and reasonable inquiry, that I have supplied all the
documents requested in Part XI of this Plaintiff Fact Sheet, to the extent that such documents are
in my possession or in the possession of my lawyers, and that I have supplied/will supply all

applicable Authorizations attached to this declaration, in accordance with the terms of this
Plaintiff Fact Sheet.

Further, I acknowledge that I have an obligation to supplement the above responses if I learn
that they are in some material respects incomplete or incorrect.

 

Plaintiff's Name (Signature) Date

 

Plaintiff's Name (Printed)

DM 119676582. 1 2?

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 65 of 82 PagelD: 2959

EXHIBIT C

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 66 of 82 PagelD: 2960

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MDL No, 2875

IN RE: VALSARTAN

PRODUCTS LIABILITY LITIGATION Honorable Robert B. Kugler,

District Judge
This Document Relates to: Honorable Joel Schneider,
Magistrate Judge

 

 

qa i ‘rs Fi a

This Fact Sheet must be completed by each proposed named class action consumer
plaintiff who has filed a lawsuit claiming economic loss related to the use of Valsartan products
by the plaintiff. Please answer every question to the best of your knowledge. In completing this
Fact Sheet, you are under oath and must provide information that is true and correct to the best
of your knowledge. If you cannot recall all of the details requested, please provide as much
information as you can. You must supplement your responses if you learn that they are
incomplete or incorrect in any material respect. For each question, where the space provided does
not allow for a complete answer, please attach additional sheets so that all answers are complete.
When attaching additional sheets, clearly label to what question your answer pertains to. Please
do not leave any blank spaces; if a question does not apply, respond “N/A”,

In filling out this form, please use the following definitions: (1) the terms “Plaintiff,” “you,”
and “your,” refer to the individual referenced m the caption of this Plaintiff's Fact Sheet, (2)
“health care provider" means any hospital, clinic, medical center, physician's office, infirmary,
medical or diagnostic laboratory, provider of telemedical services, whether real-time telemedicine,
remote patient monitoring, or store-and-forward service, or other facility that provides medical,
dietary, psychiatric, or psychological care or advice, and any pharmacy, weight loss center, x-ray
department, laboratory, physical therapist or physical therapy department, rehabilitation specialist,
physician, psychiatrist, osteopath, homeopath, chiropractor, psychologist, nutritionist, dietician, or
other persons or entities involved in the evaluation, diagnosis, care, and/or treatment of the plaintiff
or plaintiffs decedent; (3) ''document" means any writing or record of every type that is in your
possession, including but not limited to written documents, documents in electronic format, cassettes,
videotapes, photographs, charts, computer discs or tapes, and x-rays, drawings, graphs, phone records,
non-identical copies, and other data compilations from which information can be obtained and
translated, if necessary, by the respondent through electronic devices into reasonably usable form; (4)
"Valsartan product” means any Valsartan containing product, including but not limited to Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCZT); (5) “Complaint” means the operative complaint
filed in your case, whether an original or amended or subsequent complaint.

CXAVBIT C

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 67 of 82 PagelD: 2961

Information provided by plaintiff will only be used for purposes related to this litigation. This Fact
Sheet is completed pursuant to the Federal Rules of Civil Procedure governing discovery (or, for state
court cases, the governing rules of the state in which the case is pending) and Case Management Order
No. 7 CCMO-7”).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I, i i i "
A. Please provide the following information for the civil action which you filed:
Caption:
Court and Docket N Oo. (and
MDL Docket No, if
different): ee!
Plaintiff's Attorney, Law -
Firm, Address, Phone
Number, and Email. .o
Address:
Date Lawault Filed fo
Jurisdiction where suit
would have been filed (if
direct filed into MDL): _
B, Please provide the following information for the Plaintiff/decedent on whose behalf this action was filed, and
for any spouse of the plaintiff:
First Name: _ ; _ Last Name:
Address: | City:
State: 2 Es Ve Zip Code: os
Date of Birth: ce Gender: _
Social Security Number: All other names 1s by which
(including past SSNs, jf. Plaintiff has been. known —
appleable):. ree (including, but not limited -
he ae to maiden, prior married,
nicknames, and aliases):

 

 

 

 

Primary Language if other than English:

 

Cc. Please provide the following information regarding usage of Valsartan products.

I HAVE IN MY POSSESSION RECORDS DEMONSTRATING USE OF VALSARTAN,
AMLODIPINE/VALSARTAN, VALSARTAN/HYDROCHLOROTHIAZIDE (HCTZ), AND/OR
AMLODIPINE/VALSARTAN/HY DROCHLOROTHIAZIDE (HCTZ): Yes 11 No (1

IF YES, YOU MUST ATTACH COPIES OF PRESCRIPTION AND/OR PHARMACY RECORDS
DEMONSTRATING PRODUCT USE. ALSO ATTACH ANY COPIES OR PHOTOGRAPHS OF
PRESCRIPTION BOTTLES OR LABELING IN YOUR POSSESSION.

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 68 of 82 PagelD: 2962

 

 

Select Product: 9. 0-0 -:| Choose an item. Choose an item. Choose an item. Choose an item.
Dosage: 02

 

NDC Code (if known):

 

NDC Code (if known): 2

 

Lot Number (if known): . ..

 

APT Manufacturer (if known):

 

Labeler/Distributor (if known):

 

Repackager (if known): 9...

 

Start Date:

 

Iind Date:

 

Reason for Prescription: °°

 

Name and Address of 0
Prescribing Physician:

 

Name and Address of 9.00...
Pharmacy(ies): Con

 

 

 

Check if you have records -
demonstrating Product ID

 

 

 

 

 

 

IF YOU DID NOT CHECK THE BOX INDICATING YOU HAVE RECORDS
DEMONSTRATING PRODUCT ID FOR ANY OF THE DRUGS LISTED ABOVE, YOU
MUST CERTIFY AS FOLLOWS (check all that apply):

I certify that I have made reasonable, good faith efforts to identify the manufacturer of the
Valsartan product(s) used in my treatment: 0

If certifying the above, please describe your reasonable, good faith efforts:

 

 

 

I certify that I have requested records from:
Pharmacy, 0
Prescribing physician, 7 and/or
Health insurance provider; {
and the manufacturer either remains unknewn at this time 0

or Iam awaiting the records. O
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 69 of 82 PagelD: 2963

I, PERSONAL INFORMATION
A, Background Information

l Medicare Health Insurance Claim Number (if applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Current address and date when you began living at this address:

Name:
3 Maiden or other names you have used or by which you have been known:
4 Current address and date when you began living at this address:
5 Identify each address at which you have resided during the last ten (10) years

and the approximate dates during which you lived at each address (most recent

first}:
6 Do you have a driver's license? Yes [}

if yes, state of issuance: ; DL Number:
B. Other Lawsuits: Has Plaintiff ever been a named party to a personal injury lawsuit, economic loss
lawsuit, or other lawsuit where Plaintiff served as a class representative other than in the present suit?
YesO Noll

If yes, state: (1) nature of the case (2) the state and county in which claim was filed, (3) the

4

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 70 of 82 PagelD: 2964

caption, case name and/or names of adverse parties, (4) the civil action or docket number
assigned to each such claim, action or suit, (5) attorney who represented you, (6) a
description of the nature of your claim, (6) the current status of the claim, and (7) amount
of damages or compensation received (unless subject to protective order or confidentiality
agreement),

 

 

 

 

Cc, Convictions: Have you ever been convicted of, or pled guilty (or no contest) to, a felony
and/or a crime involving fraud or dishonesty?

Yes 0 No

If yes, please provide the following information for each such conviction/guilty plea: (1) the
crime or offense, (2) the state and county in which you were convicted or pled guilty or no
contest, (3) the date on which you were convicted or pled guilty or no contest, and (4) the
sentence or other outcome.

 

Crime or State and Date of Sentence
Offense County conviction, or other
Where guilty or no outcome
Proceedings contest plea
Took Place

 

 

 

 

 

 

 

 

 

D. Computer Use: Have you had access to a computer at any time during the past five (5)years?
Yes O No OU
if yes, then answer the following:

lL. Did you visit within the past five years any website containing information regarding
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Armlodipime/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes 0 No 0 Do Not Recall 1
if yes, identify the websites and the dates viewed:

 

 

 

 

 

2. Did you communicate in the past ten (10) years via email, visit any chat rooms,
or publicly post a comment, message or blog entry on a public internet site regarding
your health, Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)}? (You should
include all postings on public social network sites including Twitter, Facebook,
MySpace, Linkedin, or "blogs" where the general public may post such comments).

5

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 71 of 82 PagelD: 2965

Yes 1 No OD Do Not Recall 0

if yes, please tell us where and when you made such public posts and the substance
of what was posted.

 

 

E, Bankruptcy: Have you or your spouse ever filed for bankruptcy?

Yes O Not

if yes, please state when and in what court you filed your bankruptcy petition, including the
docket number of the petition and the date of the orders of discharge, if any:

 

Date Court in Docket Discharge

Bankrupicy Which Number Date (if

Filed Bankruptcy applicable)
was Filed

 

 

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 72 of 82 PagelD: 2966

Hi. = CUAINUINFORMATION
A. Hypertension
iF Relevant History

a. When were you first diagnosed with hypertension?

 

 

 

 

 

 

 

 

 

b. If you discontinued the Valsartan products, how have you managed or treated
your hypertension?

 

 

 

 

 

B. Valsartan

! Are you currently taking Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)? Yes 0 Nod

2, Have you ever received any samples of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes 0 No (1) De Not Recall 0

If yes, please state the following: (1) who gave you the sample(s); (2) when the sample(s)
were provided; and (3) how many sample(s) you recetved:

 

 

 

 

 

 

 

 

 

Physician/Clinic/individual Wien Samples Were How Many Samples
who provided samples Provided You Received
3. Were you ever given any written instructions, including any prescriptions,

7

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 73 of 82 PagelD: 2967

packaging, package inserts, literature, medication guides, or dosing

instructions, regarding Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTY), and/or
Amlodipine/V alsartan/Hydrochlorothiazide (HCTZ)?

Yes (1 No () Do Not Recall 0

if yes, please describe the documents if you no longer have them, If you
have the documents, please produce them or make them available for
inspection.

 

 

 

 

 

 

4, Were you given any oral instructions regarding your use of Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothtazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes 0 No Do Not Recall O

If yes, please identify each person who gave you oral instructions about Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) and describe what he or she
told you:

 

 

5. Do you have in your possession, or does your attorney have, the container or
packaging from the Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) you allege to have
used? Yes 0 No 0
if yes, who currently has custody of the Valsartan, Amlodipine/ Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide
(HCTZ) container or packaging?

 

 

 

6. Have you ever seen any advertisements (e.g., in magazines or television
commercials) for Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ)?

Yes U No Do Not Recall 0

if yes, identify the advertisement or commercial, state the nature and content of each
advertisement or commercial, and approximately when you saw the advertisement or
commercial:

 

 

 

7, Other than through your attorneys, have you had any communication, oral or
written, with any of the Defendants or their representatives regarding the Valsartan
recall?

 

i
i
|
i
:
i
i
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 74 of 82 PagelD: 2968

Yes §] No U Do Not Recall: 0
If yes, please identify:

Date of Communication: Method of Communication:

Name of Defendant/representative:

 

Substance of communication between you and any representative(s) of the Defendants:

 

Cc. Pharmacies:
Identify each pharmacy, drugstore, and/or other supplier (including mail order} where
you have had prescriptions filled or from which you have ever received any prescription
medication in the past ten (10) years (attach additional sheets as necessary):

 

 

_\Namne of Pharmacy ee Address and Phone Number of || - Approximate Dates
oe EE po Pharmacy : SS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D, Insurance Carriers: Identify each health insurance carrier which provided you with
medical coverage and/or pharmacy benefits for the last ten (10) years, and the policy
number (attach additional sheets as necessary).

 

“Carrier. |. Policy Number. .] |... . Approximate Dates of |. .
ee _ “| Coverage a

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 75 of 82 PagelD: 2969

 

 

 

 

 

 

 

 

10

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 76 of 82 PagelD: 2970

IV.

treatment of hypertension:

MEDICATIONS

In the past ten (10) years, list the following for any prescription medications you took for

 

| Approximate

Name of _- Healtheare
Prescription ..| provider(s) that
Medication. | “prescribed the |”

a tL * medication

dates/years —
taken

Dosage and
frequency of
se 0

‘Reason for ©

. prescription

Name and.
address of -
pharmacy —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 77 of 82 PagelD: 2971

V. ERAUD CLAIMS

I. Are you claiming fraud or consumer fraud in this action on the basis of Plaintiff-specific
allegations other than those set forth in the Master and Short Form Complaints?

Yes ONo U

if yes, please answer the following questions:

 

 

 

 

 

 

 

2, What representation(s) do you claim was falsely or fraudulently made and to whom was
it made? .
3, By whom?
4, How was it made?
5. When was the alleged representation(s) made? Identify approximate date(s).
6, Were these representations in writing? Yes] NoO
7. Tf the

representations were in writing, did you retain and currently have the original or a copy
of those representations? Yes] No

12

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 78 of 82 PagelD: 2972

VI. DOCUMENT DEMANDS

A, AUTHORIZATIONS [To be served within twenty (20) davs after service of the Plaintiff Fact
Sheet (“PES”)]

1, Health Care Authorizations - For each health care provider identified in Section IV of
this Fact Sheet who prescribed or provided you medication for treatment of
hypertension, including but not Hmited to Valsartan, Amilodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (H1CTZ), please provide a completed and
signed (but undated) Health Care Authorization in the form attached as Exhibit "A."

2, Insurance Records Authorization - For each insurance company identified in Section
Ill of this Fact Sheet, please provide a completed and signed (but undated)
Authorization for Release of Insurance Records in the form attached as Exhibit "B."

B. OTHER RELEVANT DOCUMENT DEMANDS

Requests for any non-privileged documents in your possession or the possession of your
lawyers, including writings on paper or in electronic form (if you have any of the
foilowing materials in your custody or possession or the possession of your lawyers).
Please indicate by answering “Yes” or “No” which documents you have, and attach a
copy of each of those you have to this Plaintiff Fact Sheet with your responses to the
questions above:

L. All non-privileged documents you reviewed that assisted you in the
preparation of the answers to this Plaintiff Fact Sheet.

Responsive Documents Attached 0

I have no documents responsive to this request (1

2. A copy of all pharmacy records and/or documents documenting the use of Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) from January 1, 2012 to the
present.

Responsive Documents Attached O

L have ne documents responsive to this request 0

3, All documents, including but not limited to, personal or professional letters,
diaries, calendars, journals, logs, date books, video or audio tapes or other
documents, materials or things of Plaintiff's or any member of Plaintiff's family,
relating to or reflecting your purchase of valsartan or other medications for the
treatment of hypertension.

Responsive Documents Attached ()

Ihave no documents responsive to this request (1

4, All documents constituting, concerning, or relating to product use
instructions, product warnings, package inserts, medication guides, pharmacy
handouts, or other materials distributed with or provided to you in connection
with your use of Valsartan, Amlodipine/Valsartan,
Valsartan/ffydrochlorothiazide (HCTZ), and/or

13

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 79 of 82 PagelD: 2973

Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ).
Responsive Documents Attached 0

Ihave no documents responsive to this request 0

5. Copies of advertisements or promotions for Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochiorothiazide (HCTZ) and articles discussing
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ),
and/or Amlodipine/Valsartan/Hydrochiorothiazide C(HCTZ), including but not
limited to, legal advertisements or promotions related to the recall or this
litigation.

Responsive Documents Attached D

Ihave no documents responsive to this request 0

6. Copies (or photos were applicable) of the packaging, including the
container/packaging and label for Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or

Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) (plaintiffs or their counsel
must maintain the originals of the items requested in this subpart).

 

Responsive Documents Attached O

T have no documents responsive to this request 0

7. All documents relating to your purchase of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTY), and/or
Amlodipine/Valsartan/Hydrochlorothtazide (HCTZ) including, but not limited to,
receipts, prescriptions, prescription records, containers, labels, or records of
purchase.

 

Responsive Documents Attached (

Thave no documents responsive to this request 0

8. All documents reflecting the purchase price of replacement medications for
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amiodipine/Valsartan/Hydrochlorothiazide (HCTZ) including, but not limited to,
receipts, prescriptions, prescription records, containers, labels, or records of
purchase.

Responsive Documents Attached O

IT have no documents responsive to this request O

9, All documents known to you and in your possession which mention Valsartan,
Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ}, and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), or any alleged health risks
or hazards related to Valsartan, Amlodipine/ Valsartan,
Valsartan/Hydrochlorothiazide (HCT7Z), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) in your possession at or
before the time of the injury alleged in your Complaint, other than legal

{ Cases; 00028 198.DGCX JDM 119676582. 1 14

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 80 of 82 PagelD: 2974

documents, documents provided by your attorney, or documents obtained or -
created for the purpose of seeking legal advice or assistance.

Responsive Documents Attached

[have no documents responsive to this request 0

10. All documents in your possession or in the possession of anyone acting on your
behalf (not your lawyer) obtained directly or indirectly from any of the
Defendants regarding the valsartan recall,

Responsive Documents Attached D

T have no documents responsive to this request 0

11. All documents constituting any communications or correspondence between you
and any representative of the Defendants regarding the valsartan recall.

Responsive Documents Attached 0

Ihave no documents responsive to this request 0

12, Copies of all documents you (and not your lawyer) obtained from any source
relating to Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide
(HCTZ), and/or Amlodipine/Valsartan/Hydrochlorothiazide (ACTZ) or to the
alleged effects of using Valsartan, Amiodipine/ Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ), including but not limited
to legal advertising materials relating to the recall or this litigation.

Ihave no documents responsive to this request (1

13. Any and all documentation of Piaintiffs use of social media, Internet postings, or
other electronic networking website (including, but not limited to, Facebook,
MySpace, Linkedin, Google Plus, Windows Live, YouTube, Twitter, Instagram,
Pinterest, blogs, and Internet chat rooms/message boards) relating to the recall of
Valsartan, Amlodipine/Valsartan, Valsartan/Hydrochlorothiazide (HCTZ), and/or

Amlodipine/Valsartan/Hydrechlorothiazide (HCTZ), or any of your claims in this
lawsuit.

Responsive Decuments Attached 0)

I have no documents responsive to this request O

14. All public statements made by or on behalf of you relating to this litigation in
your possession.

Responsive Documents Attached 0

I have no documents responsive to this request U

15, All bankruptcy petitions and orders of discharge (Gf applicable) for all bankruptey
claims made by you or your spouse since the date of your first use of Valsartan
Products.

{ Cases; 00028 198.DOCX } DM 119676582. | 15

 

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 81 of 82 PagelD: 2975

Responsive Doctinents Attached

I have no documents responsive to this request UT

{Cases; 00028198. DOCX }DM 9676582. 1 16

 
Case 1:19-md-02875-RBK-JS Document 249 Filed 10/03/19 Page 82 of 82 PagelD: 2976 |

VL DECLARATION

Pursuant to 28 U.S.C, § 1746, I declare under penalty of perjury that all of the information
provided in this Plaintiff Fact Sheet is true and correct to the best of my knowledge, information
and belief formed after due diligence and reasonable inquiry, that I have supplied all the
documents requested in Part XI of this Plaintiff Fact Sheet, to the extent that such documents are !
in my possession or in the possession of my lawyers, and that I have supplied/will supply all |
applicable Authorizations attached to this declaration, in accordance with the terms of this
Plaintiff Fact Sheet.

Further, I acknowledge that I have an obligation to supplement the above responses if I learn
that they are in some material respects incomplete or incorrect. |

 

Plaintiff's Name (Signature) Date

 

 

Plaintiff's Name (Printed)

 

 

{Cases; 00028198, DOCX }DM1\9676582. 1 17

 
